TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00408-CV


                             Randall Dajuan Rudolph, Appellant

                                                v.

                                Kara Lynn Martinez, Appellee




              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-17-007466, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on September 16, 2019. On October 11,

2019, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by October 21, 2019, would result in the dismissal of this

appeal for want of prosecution. To date, appellant has not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).

                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: November 27, 2019